Citation Nr: 0020297	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  96-04 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
retina damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946 and from May 1948 to July 1958.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.

This claim was previously before the Board and was the 
subject of a July 1998 remand which sought to develop the 
evidence.  That development has been completed and this claim 
is again before the Board.


FINDINGS OF FACT

1.  There is no competent evidence of record which shows that 
there is any additional disability or aggravation of 
disability, to include decreased vision or any retina damage, 
resulting from or caused by VA medical or surgical treatment, 
hospitalization, or examination.

2.  There is no competent evidence of record which shows that 
there is any disability which is the result of VA hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, either by a VA 
employee or in a VA facility as defined in 38 U.S.C. 
§ 1701(3)(A), and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation pursuant 
to 38 U.S.C. § 1151 for retina damage is not well grounded.  
38 U.S.C.A. §§ 1151, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has retina damage as a result of 
treatment at a VA facility.  After a review of the record, 
the Board finds that the veteran has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim of 
entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
retina damage is well grounded.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The elements of a "well grounded" claim of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 are whether there is 
additional disability which resulted from training, 
hospitalization, medical or surgical treatment, examination, 
or vocational rehabilitation.  Where a claim involves issues 
of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

The statute in effect at the time of the veteran's claim 
provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
38 U.S.C. Chapter 31, awarded under any of the laws 
administered by VA, or as a result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to such veteran, 
disability or death compensation shall be awarded in the same 
manner as if such disability or aggravation were service-
connected.  38 U.S.C.A. § 1151 (West 1991).

The Board notes that the criteria for entitlement to 
compensation pursuant to § 1151 were amended during the 
pendency of the veteran's appeal.  Effective October 1, 1997, 
the statute provides that compensation shall be awarded for a 
qualifying additional disability in the same manner as if 
such additional disability were service-connected.  A 
disability is a qualifying disability if the disability was 
not the result of the veteran's willful misconduct and:  (1) 
the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by VA, either by a VA employee or 
in a VA facility as defined in 38 U.S.C. § 1701(3)(A), and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable; or (2) the 
disability was proximately caused by the provision of 
training and rehabilitation services by VA as part of an 
approved rehabilitation program under 38 U.S.C. Chapter 31.  
38 U.S.C.A. § 1151 (West Supp. 2000).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board must evaluate which version of § 1151 
would be more favorable to the appellant.

The Board finds that to evaluate the veteran's claim pursuant 
to both the old criteria and the new criteria is not 
prejudicial to the veteran.  Both sets of criteria require 
that the veteran show additional disability as a prerequisite 
to establishing entitlement to compensation pursuant to 
§ 1151, and that there be some etiological connection between 
the additional disability and VA treatment.  As the evidence 
does not show that the veteran has any additional disability 
which resulted from or was caused by his VA treatment, or 
from any carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, the Board finds that the veteran 
does not meet the more liberal criteria of § 1151, in effect 
prior to October 1, 1997, nor does the veteran meet the more 
stringent criteria of § 1151 in effect subsequent to October 
1, 1997.  As the superseded version of § 1151 is more 
beneficial to the veteran, any analysis under the amended 
§ 1151, in effect subsequent to October 1, 1997, is 
unnecessary.  Therefore, the Board finds that the failure to 
inform the veteran of the provisions of the amended statute 
is not prejudicial to the veteran as both sets of criteria 
are equally unfavorable.

In this case, the determinative issues presented by the claim 
are whether the additional disability of retina damage 
resulted from the treatment by VA.  The Board concludes that 
medical evidence is needed to lend plausible support for the 
issues presented by this case because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

A review of the medical evidence fails to show any competent 
evidence that shows that the veteran has any additional 
disability or aggravation of disability as a result of VA 
hospital care, medical or surgical treatment, examination, or 
rehabilitation services.

The evidence shows that the veteran has been treated at a VA 
facility for eye problems.  A January 14, 1988, VA medical 
report shows that the veteran complained of poor vision.  The 
veteran's best vision was 20/200 in the right eye.  He was 
able to count fingers with the left eye.  That report noted 
that the veteran had central retinal vein occlusion in the 
left eye and needed pan retinal photocoagulation.  However, a 
June 2, 1988, note on that report states that the laser was 
broken and the veteran was advised to retune to the clinic in 
two weeks on June 16, 1988.

A June 16, 1988, VA medical report shows that the veteran 
requested a pan retinal photocoagulation of the left eye 
which was intended to make burns in the back of the eye with 
a laser in an attempt to prevent hemorrhage or retinal 
detachment and to preserve vision.

A March 2, 1993, VA medical report shows that the veteran was 
told he had cataracts and needed surgery.  However, he was 
ineligible as he was not service-connected.

A December 17, 1993, VA medical report shows that the veteran 
had vision of 20/200 with a macular hole in the left eye and 
could count fingers in the right eye.  The veteran was 
advised to return to the clinic every two to three months.  
It was also recommended that the veteran be assessed for 
legal blindness at his next visit.  A December 18, 1993, VA 
medical report shows that the veteran was issued a low vision 
watch and alarm clock and that talking books were ordered.  A 
March 18, 1994, VA medical report shows that the veteran's 
vision was 20/300 with a macular hole in the left eye.  He 
could count fingers in the left eye.  The veteran complained 
that his vision had decreased.

A May 1994 VA visual examination shows that the veteran was 
69 years old.  He had worn glasses for the correction of 
high-myopia for five years.  He had poor vision in both eyes 
for the previous year and had laser application of the left 
eye at a VA Clinic.  He had also been told that he had 
cataracts.  Visual acuity in the right eye was 20/200.  
Visual acuity in the left eye was 20/200 and "20/20".  The 
cornea was clear.  There was early cataract formation.  The 
vitreous was fluid.  There was dystrophy of the macula of 
both eyes.  The examiner provided an impression of age-
related macular dystrophy of both eyes with best vision in 
the right eye of 20/300 and best vision in the left eye of 
20/200.  The veteran was considered legally blind, but had 
sufficient vision in the left eye for daily activities.  His 
condition appeared permanent and stable.

A May 3, 1994, VA aid and attendance/housebound examination 
notes that the veteran complained of poor vision in both eyes 
and blindness in the right eye.  The veteran had cataracts in 
both eyes.  The veteran's only medical problem was a history 
of macular dystrophy.  The examiner diagnosed blindness due 
to macular dystrophy.

A May 3, 1994, VA general medical examination notes that the 
veteran had poor vision of both eyes and was blind in the 
right eye.  The veteran had cataracts in both eyes with very 
poor vision in the right eye.  The examiner diagnosed 
cataracts detected in both eyes, worse in the right eye.

A June 27, 1994, VA medical report shows that the veteran's 
vision was 20/200+ in the left eye.  He was able to count 
fingers at his face in the right eye.  An August 4, 1994, VA 
medical report shows that the veteran's best vision was 
20/200 in the left eye.  He was able to count fingers at his 
face in the right eye.  An October 3, 1994, VA medical report 
shows that the veteran's best vision was 20/200 in the left 
eye.  He was able to count fingers at one foot the right eye.

A February 17, 1995, VA medical report shows that the 
veteran's best vision was 20/300 in the left eye.  He was 
able to count fingers at one foot in the right eye.  The 
treating physician discussed cataract extraction and felt 
that there was a chance for modest improvement in right eye 
vision with cataract extraction if the veteran and surgeon 
agreed.  A February 22, 1995, VA medical report shows that 
the veteran's best vision was 20/300 in the left eye.  He was 
able to count fingers at one foot in the right eye.  A May 
15, 1995, VA medical report shows that the veteran's best 
vision was 20/200 in the left eye.  He was able to count 
fingers at one foot in the right eye.

An October 18, 1995, VA medical report shows that the 
veteran's best vision was 20/300 in the left eye.  He was 
able to count fingers at two feet in the right eye.  The 
examiner diagnosed a macular hole in the left eye.  A January 
31, 1996, VA medical report shows that the veteran's best 
vision was 20/200 in the left eye.  He was able to count 
fingers at two feet in the right eye.  The examiner diagnosed 
a macular hole in the left eye.  A May 15, 1996, VA medical 
report shows that the veteran's best vision was 20/300 in the 
left eye.  He was able to count fingers at his face in the 
right eye.  The examiner diagnosed a macular hole in the left 
eye, anterior ischemic optic neuropathy in the right eye, and 
central retinal vein occlusion in the left eye.

A September 25, 1996, VA medical report shows that the 
veteran's best vision was 20/400 in the left eye.  He was 
able to count fingers at his face with the right eye.  The 
examiner noted a left eye cataract.  An October 16, 1996, VA 
medical report shows that the veteran's best vision was 
20/400 in the left eye.  He was able to count fingers with 
the right eye.  A November 6, 1996, VA medical report shows 
that the veteran's best vision was 20/300 in the left eye.  
He was able to count fingers in the right eye.  The examiner 
provided an impression of visually significant cataracts.  A 
December 30, 1996, VA medical report shows that the veteran's 
best vision was 20/300 in the left eye.  He was able to count 
fingers with the right eye.

A January 20, 1997, VA medical report shows that the veteran 
had visually significant cataract in the left eye and central 
retinal vein occlusion in the left eye.  The examiner was 
considering more pan retinal photocoagulation.  A February 3, 
1997, VA medical report shows a diagnosis of central retinal 
vein occlusion of the left eye.  A February 14, 1997, VA 
medical report shows that the veteran had light perception 
only in the right eye.  His left eye had vision of 20/200.  
An August 4, 1997, VA medical report shows that the veteran 
had light perception in the right eye and 20/200 vision in 
the left eye.  An August 6, 1997 VA medical report shows that 
the veteran detected hand movement with the right eye and had 
20/400 vision in the left eye.  An August 14, 1997, VA 
medical report notes vision of 20/400 in the left eye.  An 
August 22, 1997, VA medical report notes vision of 20/200 in 
the left eye.  A September 5, 1997, VA medical report notes 
vision of 20/300 in the left eye.  A September 19, 1997, VA 
medical report notes vision of 20/300 in the left eye.  An 
October 29, 1997, VA medical report notes vision of 20/200 in 
the left eye.  November 28, 1997, VA medical report notes 
vision of 20/200 in the left eye.  The veteran could count 
fingers at two feet in the right eye.

At his December 10, 1997, hearing, the veteran stated that he 
was treated for cataracts and glaucoma in 1988.  He stated 
that VA put a laser in his eye and burnt him.  The veteran 
stated that he felt his vision impairment was the result of 
his 1988 eye surgery.  The veteran stated that at no point 
did his doctor at VA say that his retinal problem was due to 
a botched operation.  The veteran stated that after the 
surgery his vision decreased.  The veteran felt that the 
surgery had increased the rate of deterioration in his eye.

A January 16, 1998, VA medical report notes vision of 20/300 
in the left eye.  The veteran could count fingers at two feet 
in the right eye.  The examiner diagnosed a "failed TBL" of 
the left eye.  An July 17, 1998, VA medical report notes that 
the veteran could detect hand movement with both eyes.  An 
August 17, 1998, VA medical report notes that the veteran 
could detect hand movement with both eyes.

The veteran has alleged that he has an additional disability 
of retina damage from treatment provided to him by VA.  The 
Board notes that a claimant would not meet the burden imposed 
by § 5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under § 5107(a).  If 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 611 (1992).

The medical evidence of record does not show that any 
treatment at a VA facility resulted in any additional 
disability or aggravation of disability.  The evidence shows 
that the veteran was treated for decreasing visual acuity in 
both eyes.  The evidence shows that decreasing visual acuity 
was due to age-related macular dystrophy, cataracts, and 
central retinal vein occlusion of the left eye.  Although the 
veteran was scheduled for a pan retinal photocoagulation in 
June 1988, the evidence does not include any operative 
report.  One record notes that the surgery could not be 
conducted because the laser was broken.  Regardless of 
whether or not the veteran had any laser surgery on his left 
eye as he has claimed, the Board finds that the veteran has 
not advanced a well grounded claim.  There is no evidence of 
record which shows that any of the veteran's visual problems 
are in any way related to VA treatment.  Therefore, the Board 
finds that the competent medical evidence of record does not 
show any additional disability or aggravation of disability 
which is the result of VA treatment of that this condition is 
in any way the result of VA treatment.

As there is no current medical evidence which shows that the 
veteran has any additional disability or aggravation of 
disability as a result of or caused by any VA treatment, the 
veteran's claim fails to show the required elements of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The Board has thoroughly reviewed the claims file, 
but finds no evidence of a plausible claim.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.

Where a veteran has not met the burden of presenting evidence 
of a well-grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 9 Vet. 
App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the May 1998 statement of the case and in the above 
discussion.  The Board specifically notes that in order to 
advance a well-grounded claim on this issue, the veteran must 
present competent medical evidence showing some additional 
disability of retina damage or decreased vision has resulted 
from VA treatment.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See, Edenfield v. Brown, 8 Vet. App 384 (1995) 
(where a Board decision disallows a claim on the merits and 
the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The veteran's claim of entitlement to compensation pursuant 
to 38 U.S.C. § 1151 for retina damage is denied because it is 
not well grounded,.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

